1 11; g"`w$

Case 4: `18- -C\/- -04571 Document 1 Filed on 12/04/18 in TXSD Pasgqj&te§v*éw*‘“'“i

Pro Se 7 (Rev. 12/16) Complaint for Employment Discn'rnination

UNITED 'STATES DISTRICT COURT

5 o u~fl»-€/v 1\1 '

Fu,:n

mg wine

David J. Bradley, C!c:k of Court

 

 

ZHL(A /(OQ?€.#"$

Plaintij”(s)
(Write the full name of each plamtzjr who 1s f lmg this complaint
If the names of all the plaintijfs' cannot f t in the space above,
please write’ 'see attached" in the space and attach an additional
page with the full list of names.)

_v_

alibi @1[ /+Qc/Sfc/»/

 

l Defendant(s)
(Write the full name of each defendant who ls being sued. If the
names of all the defendants cannot fit in the space above, please
write "see attached " in the space and attach an additional page
with the fall list of names. )'

for the U‘Q`<g
Distlict of
Division
) Case No.
) (to be filled in by the Clerk’s Oj‘ice)
)
§ Jury Tl'ial! (check one) EYCS M
) l .
)
)
)
)
)
)
)
)
)

COMPLAINT FOR EMPLOYMENT DISCRIl\/IINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named m the complaint Attach addinonal pages if

needed.

Name

Vl/ls 1 Z/a/A /€0§€¢$

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

Z‘ial Ful+¢… SK+
l+(>u§+a)~l `~ HA'”F"($
/><~ 7700?
332 » 370 “SO@?

 

E-mail Address

T he Defendant(s)

11'_05*’/"`5 33'~/_@ l¢;MM/l~@Q/%

Provide the information below for each defendant named in the.complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (sznown). Attach additional pages if needed.

Page 1 of 6

'Case`4:13-cv-04571 Documem 1 Filed on '12/04/18 in T)<SD Page 2 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1

 

 

 

 

 

 

Name UL+M` O“P H'o<,($+<>#l

Job or Title (1flmown) bL/ L¢Z g 7 ,D {; /D )4'// fm L/¢/=/
StreetAddress cl ‘Q 9 13 A~c, 10 14 L/7Z‘ //['
CityandCounty [(,LQ%S.,LB,`L » (_~,_L,q_,: ,,L 5

State and Zip Code T )(_ '1 1 09 2

Telephone_Number § 3 2 ' 3 el 3 “ (e ali ‘Z Z

E-mail Address (ifknown)

 

Defendant No. 2

Name

 

Job or Title (1fknown)
Street Address

City and'County
State and Zip Code

 

 

 

 

Telephone Number
E-mail Address (ifknown)

 

 

Defendant No. 3

Name

 

Job or Title (ifkmjwn)
Street Address

City and County
State and Zip Code
Telephone Number _

 

 

 

 

 

-E-mail Address (ifknown)

 

Defendant No. 4

Name

 

Job or Title (sznown)
Street Address

. City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-Inail Addl'eSS (ifknown)

 

Page 2 of 6

Case 4:18-cV-O4571 Document 1 Filed on 12/04/18 in TXSD Page 3 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination-

C. Place of Employment

The address at which l sought employment or was employed by the defendant(s) is

 

 

 

 

 

Name L\STl>. H~@b\@q (A-`\v-\:,@r-“{`
Street Address "( gag A,; ‘_l ‘_`\;\ 19 4__‘ ("§, \ V et
Cityandc,°‘mty Hoas+ott , {-|t»:vri 5
State and Zip Code f)g_ ~|/ 10 513
Telephone Number

II. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

EV

13

ssa

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 20006-17 (race,

color, gender, religion, national origin).

mote: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In- order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (speci)rj) the federal Iaw):
5 E,{ Wq,[ herr-455 ment-k 141'\"~1/1 Cie/- V 1 5 Ec~/'t 11 11 `1 A-
Relevant state law (specify, ifknown):
5 era el hwre»$§ raw + news 1'<1€1¥'.5. 1 ago ,,(.
Relevant city or county law (specijj), ifknown):
§ C€/)i/u A/L hA» orr A/§ 5 MLr-L'/'

 

 

 

Page 3 of 6

Case 4:18-cV-O4571 Document 1 Filed on 12/04/18 in TXSD Page 4 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

III.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the` plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim~is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

E®EEEEE

Failure to hire me.

Termination of my employment

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment
Retaliation.

ther acts (speci/j))Z

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

 

[_I

B. lt is my best recollection that the alleged discriminatory acts occurred on date(s)
C,‘/z/{/‘/?S"t _ //t/319/(?Xét’-
1 L 1 - L
` C.' I believe that defendant(s) (check one):

is/are still committing these acts against me.

is/are not still committing these acts against me.

D. Defendant(s) discriminated against me'based on my (check all that apply and explain):

mmmmam@

race

 

color

 

gender/sex

 

religion

 

national origin

 

age (year ofbirth) f Q § 3 (only when asserting a claim of age discrimination.)
disability or perceived disability (specify disability)

 

E. The facts of my case are as follows. Attach additional pages if needed.

Page 4 of' 6

Case 4:18-cV-O4571 Document 1 Filed on 12/04/18 in TXSD Page 5 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. ` Exhaustion .of Federal Administrative Remedies

A. lt is»my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
~ ' my Equal Employment Opportunity counselor regarding the defendants alleged discriminatory conduct
OIl_ (date)

 

1156/taca 4a1 <L,'o »'/t'ett hu/J/JD¢`<tuv/’ race/tva Nar/Gm/Ht Com,o.

B. The Equal Employment Opportunity Commission (check one):
|____| has not issued a Notice of Right to Sue letter.
m issued a Notice of Right to Sue letter, which I received on (date) \> U,\`\ t §§ 5 la 1 E

(Note: Attach a copy of the Notice of Right to Sue letter fi'om the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal' Employment Opportunity Commission
regarding the defendants alleged discriminatory conduct (chgck one):

l:| 60 days or more have elapsed.-
l:| less than 60 days have elapsed.

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are,continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive

moneyda.mag_es‘ 7116 41110¢1'\1-// O‘(” dp“M”"Sb$[$-t<a/zt~ A/S ‘¢[ 300¢&00 M`W
'PLlNLl-¢'rtv¢ di&wu¢$¢§“, fmg H-OMA/( crgpw<$s;¢>,~_([/\z.,q ¢L`c,/_,L¢)_[
cli$+re_$s MH d&/EM {D 7 ~ w
__ 1 f’ 7/%¢%%@§/.[€£!7§0,¢/[ :BAC/LL la /LZW , l
- ' ' - , °t ll 5!5'°
wstt+ Pat(, diggt,;.@. 53 M;LSOMPWKW amici § lw;;l lp 5/
;H land w +ua, lob`t>tt_§q;aq;@%a/ f ¢//e/…z/ /egaat/g nw M,¢
was Hot’ cltva»z‘ ar rla 76\`/,1¢. ` -
f 004/5 H/OMLZZS.SZ‘ /t,[O F@g£// tl[(d HOL¢S/M?'§'é@ mugzage$ofof
"" " ~ ' f ` 111 7135@“*%\@11'%%6-
10 cwawa l _t, was ;{'u@¢;t' HM_¢/ /ghg ‘
,r l r\ t~ r,.

'...T\\.‘ 1\ , ,. <t:l»,»il‘ ..__ S.ék llkl _ .._._..'..,./\.L.nu -JA...Ara c

Case 4:18-cV-O4571 Document 1 Filed on 12/04/18 in TXSD Page 6 ot 6

_ Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

VI. Certitication and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint (l) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise'complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Ofiice with any changes to my address where_case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office` may result
in the dismissal of` my case.

Dateofsigm`ng:_ // S' zol<i/

' §
Signature of Plaintiff %L A/ /€: /g@/§ ,&»e‘g

P;inted Name ofPlaintiff / {/ Z.ttta» /\J, /€M 645

 

 

B. Fo_r Attorneys

Date of signing:

Signature of Attomey

 

l:"rinted Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

Page 6 of 6

